UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by party other than the registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). [X] Definitive Proxy Statement [] Definitive additional materials. [] Soliciting material under Rule 14a-12. LUCAS ENERGY, INC. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 3555 Timmons Lane, Suite 1550 Houston, Texas 77027 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 13, 2014 NOTICE IS HEREBY GIVEN that the Annual Meeting of the Shareholders of Lucas Energy, Inc., a Nevada corporation (the “Company”), will be held on February 13, 2014 at 9 a.m. Central Standard Time at The Houston City Club, One City Club Drive, Plaza Room, Houston, Texas 77046 (the “Annual Meeting” or the “Meeting”) for the purpose of considering and voting upon the following matters: 1. To elect five (5) Directors to the Company's Board of Directors (the “Board”), each to serve a term of one year and until their respective successors have been elected and qualified, or until their earlier resignation or removal. The Board intends to present for election the following five nominees: Ken Daraie, Ryan J. Morris, J. Fred Hofheinz, W. Andrew Krusen, Jr. and Fred S. Zeidman. 2. To ratify the Company’s 2014 Stock Incentive Plan. The Board of Directors recommends that you approve and ratify the Company’s 2014 Stock Incentive Plan. 3. To ratify the appointment of Hein & Associates LLP, as the Company’s independent auditors for the fiscal year ending March 31, 2014. The Board of Directors recommends that you approve and ratify the appointment of Hein & Associates LLP, as the Company’s independent auditors for the fiscal year ending March 31, 2014. 4. To consider a non-binding advisory vote on compensation of our named executive officers.The Board of Directors recommends that you approve and ratify the compensation of our named executive officers. 5. To consider a non-binding advisory vote on the frequency of the advisory vote on compensation of our named executive officers. The Board of Directors recommends that you vote for "3 years" as to the frequency of holding advisory votes on the compensation of our named executive officers. 6. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Any action may be taken on any one of the foregoing proposals at the Meeting on the date specified above or on any date or dates to which the Meeting may be adjourned. Only shareholders of record at the close of business onDecember 27, 2013 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting, and any adjournments thereof. The Company is pleased to be utilizing the Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their stockholders on the Internet. The Company believes these rules allow it to provide you with the information you need while lowering the costs of delivery and reducing the environmental impact of the Annual Meeting. As a shareholder of record, you are cordially invited to attend the meeting in person.Stockholders who do not expect to attend the Annual Meeting are encouraged to vote via the Internet, by phone, or by returning a signed proxy card (“Proxy”). By Order of the Board of Directors Ken Daraie Chairman Houston, Texas January 3, 2014 TABLE OF CONTENTS GENERAL 1 AUDIT COMMITTEE REPORT 14 Information Contained In This Proxy 1 EXECUTIVE OFFICERS 15 Statement EXECUTIVE COMPENSATION 16 Important Notice Regarding the Availability 1 Summary Compensation Table 16 of Proxy Materials Executive Employment Agreements 17 Record Date and Shares Entitled to Vote 1 Incentive Compensation Plans 20 Voting Process 2 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END 20 Providing and Revoking Proxies 2 DIRECTOR COMPENSATION 21 Attendance at the Annual Meeting 2 EQUITY COMPENSATION PLAN 23 Conduct at the Meeting 2 INFORMATION Quorum; Broker Non-Votes and Abstentions 3 CERTAIN RELATIONSHIPS AND RELATED 24 Board of Directors Voting Recommendations 3 TRANSACTIONS Voting Requirements for Each of the 4 SECTION 16(a) BENEFICIAL OWNERSHIP 25 Proposals REPORTING COMPLIANCE Mailing Costs and Solicitation of Proxies 4 PROPOSAL 1. ELECTION OF DIRECTORS 26 Inspector of Voting 4 PROPOSAL 2. RATIFICATION OF THE 31 Stockholders Entitled to Vote at the Meeting 4 COMPANY’S 2 Voting Instructions 4 PROPOSAL 3. TO RATIFY THE 36 Confidential Voting 4 APPOINTMENT OF HEIN & ASSOCIATES Stockholder of Record and Shares Held in 4 LLP, AS THE COMPANY’S INDEPENDENT Brokerage Accounts AUDITORS FOR THE FISCAL YEAR ENDING Multiple Stockholders Sharing the Same 5 MARCH 31, 2014 Address PROPOSAL 4. NON-BINDING ADVISORY 38 Voting Results 5 VOTE ON EXECUTIVE COMPENSATION Company Mailing Address 5 PROPOSAL 5. NON-BINDING ADVISORY 40 VOTING RIGHTS AND PRINCIPAL 6 VOTE ON THE FREQUENCY OF HOLDING STOCKHOLDERS ADVISORY VOTES ON EXECUTIVE Security Ownership of Certain Beneficial 6 COMPENSATION Owners and Management STOCKHOLDER PROPOSALS 41 CORPORATE GOVERNANCE 8 Proposals for 2015 Annual Meeting of 41 Board Leadership Structure Stockholders and 2015 Proxy Materials Risk Oversight 8 Nominations For The Board Of Directors 41 Family Relationships 8 Voting 42 Involvement in Legal Proceedings 8 Additional Filings 42 Board of Directors Meetings 9 OTHER MATTERS 43 COMMITTEES OF THE BOARD 9 INTEREST OF CERTAIN PERSONS IN OR 43 Board Committee Membership 9 OPPOSITION TO MATTERS TO BE ACTED Audit Committee 10 UPON Compensation Committee 10 COMPANY CONTACT INFORMATION 43 Nominating and Governance Committee 11 Director Independence 12 Code of Ethics 12 Whistleblower Protection Policy 12 ATTACHMENTS: Proxy Card Exhibit A – Lucas Energy, Inc. – 2014 Stock Incentive Plan PROXY STATEMENT FOR AN ANNUAL MEETING OF SHAREHOLDERS GENERAL Lucas Energy, Inc. (“Lucas,” “we,” “us”, “our” or the “Company”) has made these materials available to you on the Internet or, upon your request, has delivered printed versions of these materials to you by mail, in connection with the Company’s solicitation of proxies for use at our 2014 annual meeting of stockholders (the “Annual Meeting”) to be held held on February 13, 2014 at 9 a.m. Central Standard Time at The Houston City Club, One City Club Drive, Plaza Room, Houston, Texas 77046, and at any postponement(s) or adjournment(s) thereof. These materials were first sent or given to stockholders on January 3, 2014. You are invited to attend the Annual Meeting and are requested to vote on the proposals described in this Proxy Statement. Information Contained In This Proxy Statement The information in this proxy statement relates to the proposals to be voted on at the Annual Meeting, the voting process, the compensation of our directors and our executive officers, corporate governance, and certain other required information.Included with this proxy statement is a copy of the Company’s Annual Report on Form 10-K for the year ended March 31, 2013, as filed with the SEC on June 28, 2013 (the “Annual Report”). If you requested printed versions of these materials by mail, these materials also include the proxy card or vote instruction form for the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials Pursuant to rules adopted by the Securities and Exchange Commission (the “SEC”), the Company is using the Internet as the primary means of furnishing proxy materials to stockholders. Accordingly, the Company is sending a Notice of Internet Availability of Proxy Materials (the “Notice”) to the Company’s stockholders. All stockholders will have the ability to access the proxy materials (including the Company’s Form 10-K, which does not constitute a part of, and shall not be deemed incorporated by reference into, this proxy statement or the enclosed form of proxy) via the Internet atwww.proxyvote.comor request a printed set of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a printed copy may be found in the Notice. The Notice contains a control number that you will need to vote your shares.Please keep the Notice for your reference through the meeting date. In addition, stockholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. The Company encourages stockholders to take advantage of the availability of the proxy materials on the Internet to help reduce the environmental impact of its annual meetings. Record Date and Shares Entitled to Vote You are entitled to notice of and to vote at the Annual Meeting if you were a stockholder of record as of the close of business on December 27, 2013 (the “Record Date”).Each stockholder of record as of the Record Date is entitled to one vote for each share of common stock held by him, her or it on all matters presented at the Annual Meeting. Stockholders do not have the right to cumulate their votes in the election of directors. At the close of business on the Record Date, there were 29,965,974 shares of our common stock outstanding and eligible to vote at the Annual Meeting. Other than our common stock we have no other voting securities currently outstanding as our 2,000 outstanding shares of Series A Convertible Preferred Stock have no voting rights. - 1 - Voting Process If you are a stockholder of record, there are five ways to vote: • In person. You may vote in person at the Annual Meeting. The Company will give you a ballot when you arrive. • Via the Internet. You may vote by proxy via the Internet by following the instructions provided in the Notice. • By Telephone. If you request printed copies of the proxy materials by mail, you may vote by proxy by calling the toll free number found on the proxy card. • By Mail. If you request printed copies of the proxy materials by mail, you may vote by proxy by filling out the proxy card and returning it in the envelope provided. Providing and Revoking Proxies Any stockholder giving a proxy may revoke it at any time provided written notice of the revocation is received by our Corporate Secretary before the proxy is voted; otherwise, if received prior to or at the Annual Meeting, properly executed proxies will be voted at the Annual Meeting in accordance with the instructions specified on the proxy or, if no such instructions are given, in accordance with the recommendations of the Board of Directors (the “Board”) described herein. Stockholders attending the Annual Meeting may revoke their proxies and vote in person. Attendance at the Annual Meeting Attendance at the Annual Meeting is limited to holders of record of our common stock and Series A Convertible Preferred Stock (which is non-voting) at the close of business on the Record Date and the Company’s guests. Admission will be on a first-come, first-served basis. You will be asked to present valid government-issued picture identification, such as a driver’s license or passport, in order to be admitted into the Annual Meeting. If your shares are held in the name of a bank, broker or other nominee and you plan to attend the Annual Meeting, you must present proof of your ownership of our common stock or preferred stock, such as a bank or brokerage account statement indicating that you owned shares of our common stock or preferred stock at the close of business on the Record Date, in order to be admitted. For safety and security reasons, no cameras, recording equipment or other electronic devices will be permitted in the Annual Meeting. A written agenda and rules of procedure for the Annual Meeting will be distributed to those persons in attendance at the Annual Meeting. Conduct at the Meeting The Chairman has broad responsibility and legal authority to conduct the Annual Meeting in an orderly and timely manner. This authority includes establishing rules for stockholders who wish to address the meeting. Only stockholders or their valid proxy holders may address the meeting. Copies of these rules will be available at the meeting. The Chairman may also exercise broad discretion in recognizing stockholders who wish to speak and in determining the extent of discussion on each item of business. In light of the number of business items on this year’s agenda and the need to conclude the meeting within a reasonable period of time, we cannot ensure that every stockholder who wishes to speak on an item of business will be able to do so. - 2 - Quorum; Broker Non-Votes and Abstentions The presence at the Annual Meeting of the holders of a majority of the outstanding shares of voting stock entitled to vote at the Annual Meeting is necessary to constitute a quorum. Broker non-votes and abstentions are counted for purposes of determining whether a quorum is present. Only “FOR” and “AGAINST” votes are counted for purposes of determining the votes received in connection with each proposal. Broker non-votes and abstentions will have no effect on determining whether the affirmative vote constitutes a majority of the shares present or represented by proxy and voting at the Annual Meeting.However, approval of the proposals (other than the election of directors and the non-binding advisory vote on the frequency of the vote on executive compensation) requires the affirmative vote of a majority of the shares necessary to constitute a quorum (notwithstanding the fact that the vote on approval of executive compensation is non-binding), and therefore broker non-votes and abstentions could prevent the approval of these proposals because they do not count as affirmative votes.The election of directors requires a plurality of the votes cast at the Annual Meeting. The non-binding advisory vote on the frequency of the advisory vote on executive compensation is non-binding and does not require any certain level of approval from shareholders. The vote on approval of executive compensation requires the affirmative vote of a majority of the shares necessary to constitute a quorum, provided that such vote is non-binding. In order to minimize the number of broker non-votes, the Company encourages you to vote or to provide voting instructions to the organization that holds your shares by carefully following the instructions provided in the Notice. Proxies marked or voted “abstain” on the proposal regarding the frequency of advisory votes on executive compensation will not be counted as a vote for any of the three options, and the Board of Directors shall determine the impact of such votes. In addition, under the rules of NYSE MKT and the Internal Revenue Code, in order to be approved, the shares present and entitled to vote (excluding broker non-votes) on the proposal to approve the Company’s 2014 Stock Incentive Plan must represent a majority of all votes cast on the proposal. If a broker indicates on the proxy that it does not have discretionary authority as to certain shares to vote on a particular matter, those shares will not be considered as present and entitled to vote with respect to that matter. Please note that previously, brokers were allowed to vote uninstructed shares in uncontested director elections or with regard to certain executive compensation matters. However, brokers now can no longer vote uninstructed shares on your behalf in director elections or with regard to executive compensation matters. For your vote to be counted, you must submit your voting instruction form to your broker. As described above, although the Company will include abstentions and broker non-votes as present or represented for purposes of establishing a quorum for the transaction of business, the Company intends to exclude abstentions and broker non-votes from the tabulation of voting results on the election of directors or on any issues requiring approval of a majority of the votes cast. Board of Directors Voting Recommendations Our Board of Directors recommends that you vote your shares: · “FOR” each of the nominees to the Board of Directors (Proposal 1). · “FOR” the ratification of the Company’s 2014 Stock Incentive Plan (Proposal 2). · “FOR” the ratification of the appointment of Hein & Associates LLP, as the Company’s independent auditors for the fiscal year ending March 31, 2014 (Proposal 3). · “FOR” the approval of the non-binding advisory resolution approving the Company’s executive compensation (Proposal 4). · “EVERY 3 YEARS” for the proposal regarding an advisory vote on the frequency of the advisory vote on executive compensation (Proposal 5). - 3 - Voting Requirements for Each of the Proposals For Proposal 1, thefive nominees receiving the highest number of affirmative votes of the shares entitled to be voted for them will be elected as directors to serve until the next annual meeting of stockholders and until their successors are duly elected and qualified. Votes withheld shall have no legal effect. Approval of Proposals 2, 3 and 4 (provided that proposal 4 is non-binding) requires the affirmative vote of (i) a majority of the shares present or represented by proxy and voting at the Annual Meeting and (ii) a majority of the shares required to constitute the quorum.Proposal 5 is non-binding and the Board of Directors will determine the impact of the votes cast for each of the three options presented in Proposal 5. Mailing Costs and Solicitation of Proxies In addition to solicitation by use of the mails, certain of our officers and employees may solicit the return of proxies personally or by telephone, electronic mail or facsimile. In addition, the Company has retained Broadridge Financial Solutions, Inc. for solicitation and advisory services for a fee of $10,000 plus reasonable out of pocket expenses. The cost of any solicitation of proxies will be borne by us. Arrangements may also be made with brokerage firms and other custodians, nominees and fiduciaries for the forwarding of material to, and solicitation of proxies from, the beneficial owners of our securities held of record at the close of business on the Record Date by such persons. We will reimburse such brokerage firms, custodians, nominees and fiduciaries for the reasonable out-of-pocket expenses incurred by them in connection with any such activities. Inspector of Voting A representative of Broadridge Financial Solutions, Inc. will tabulate the votes and act as inspector of election at the Annual Meeting. Stockholders Entitled to Vote at the Meeting A complete list of stockholders entitled to vote at the Annual Meeting will be available to view during the Annual Meeting. You may also access this list at our principal executive offices, for any purpose germane to the Annual Meeting, during ordinary business hours, for a period of ten days prior to the Annual Meeting. Voting Instructions Your vote is very important. Whether or not you plan to attend the Annual Meeting, we encourage you to read this proxy statement and submit your proxy or voting instructions as soon as possible. For specific instructions on how to vote your shares, please refer to the instructions on the Notice of Internet Availability of Proxy Materials (Notice) you received in the mail, or, if you requested to receive printed proxy materials, your enclosed proxy card. Confidential Voting Independent inspectors count the votes. Your individual vote is kept confidential from us unless special circumstances exist. For example, a copy of your proxy card will be sent to us if you write comments on the card. Stockholder of Record and Shares Held in Brokerage Accounts If on the Record Date your shares were registered in your name with the Company’s transfer agent, then you are a stockholder of record and you may vote in person at the meeting, by proxy or by any other means supported by the Company.If on the Record Date your shares were held in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials (or the Notice) are required to be forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker or other agent on how to vote the shares in your account. You are also invited to attend the Annual Meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. - 4 - Multiple Stockholders Sharing the Same Address In some cases, one copy of this proxy statement and the accompanying notice of Annual Meeting of stockholders and 2013 Annual Report is being delivered to multiple stockholders sharing an address, at the request of such stockholders. We will deliver promptly, upon written or oral request, a separate copy of this proxy statement or the accompanying notice of Annual Meeting of stockholders or 2013 Annual Report to such a stockholder at a shared address to which a single copy of the document was delivered. Stockholders sharing an address may also submit requests for delivery of a single copy of this proxy statement or the accompanying notice of Annual Meeting of stockholders or 2013 Annual Report, but in such event will still receive separate forms of proxy for each account. To request separate or single delivery of these materials now or in the future, a stockholder may submit a written request to our Corporate Secretary, at our principal executive offices at 3555 Timmons Lane, Suite 1550, Houston, Texas 77027, or a stockholder may make a request by calling our Corporate Secretary at (713) 528-1881. Voting Results The preliminary voting results will be announced at the Annual Meeting. The final voting results will be tallied by the inspector of voting and published in the Company’s Current Report on Form 8-K, which the Company is required to file with the SEC within four business days following the Annual Meeting.Additionally, no later than one hundred fifty calendar days after the Annual Meeting, but in no event later than sixty calendar days prior to the deadline for submission of shareholder proposals as discussed below under “Stockholder Proposals” on page 41, the Company will disclose its decision in regards to how frequently the Company will include a shareholder vote on the compensation of executives in its proxy materials until the next required vote on the frequency of shareholder votes on the compensation of executives. Company Mailing Address The mailing address of our principal executive offices is 3555 Timmons Lane, Suite 1550, Houston, Texas 77027. - 5 - VOTING RIGHTS AND PRINCIPAL STOCKHOLDERS Holders of record of our common stock at the close of business on the Record Date will be entitled to one vote per share on all matters properly presented at the Annual Meeting. At the close of business on the Record Date, there were 29,965,974 shares of our common stock outstanding. Other than our common stock we have no other voting securities currently outstanding. Our stockholders do not have dissenters’ rights or similar rights of appraisal with respect to the proposals described herein and, moreover, do not have cumulative voting rights with respect to the election of directors. Security Ownership of Management and Certain Beneficial Owners and Management The following table sets forth certain information regarding the beneficial ownership of our common stock by (i) each person who is known by the Company to own beneficially more than five percent (5%) of our outstanding voting stock; (ii) each of our directors; (iii) each of our executive officers; and (iv) all of our current executive officers and directors as a group, as of the Record Date. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and/or investing power with respect to securities. These rules generally provide that shares of common stock subject to options, warrants or other convertible securities that are currently exercisable or convertible, or exercisable or convertible within 60 days of the Record Date, are deemed to be outstanding and to be beneficially owned by the person or group holding such options, warrants or other convertible securities for the purpose of computing the percentage ownership of such person or group, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person or group. We believe that, except as otherwise noted and subject to applicable community property laws, each person named in the following table has sole investment and voting power with respect to the shares of common stock shown as beneficially owned by such person. Unless otherwise indicated, the address for each of the officers or directors listed in the table below is 3555 Timmons Lane, Suite 1550, Houston, Texas 77027. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (a) Executive Officers and Directors Common Stock Anthony C. Schnur * % Common Stock J. Fred Hofheinz 3.1% Common Stock W. Andrew Krusen, Jr. 1.6% Common Stock Ken Daraie 258,334 (5) * % Common Stock Ryan J. Morris 18.7 % Common Stock Fred S. Zeidman 33,336 (7) * % All Executive Officers and Directors as a Group (Six Persons) (8) 24.5% 5% Shareholders None. (a) Calculated based on 29,965,974 shares outstanding as ofJanuary 3, 2014. * Indicates beneficial ownership of less than 1% of the total outstanding common stock. - 6 - Includes only 100,000 of the options to purchase 150,000 shares of the Company’s common stock which were granted to Mr. Schnur on November 1, 2012, of which 50,000 options vested immediately and the remaining 100,000 options vest at the rate of ½ of such options on each of the first two anniversaries of the grant, have a term of five years and an exercise price of $1.74 per share, as only 100,000 of such options have vested to date.Does not include options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.61 per share or options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.58 per share, which have not vested to Mr. Schnur to date.A total of 57,461 of the shares held by Mr. Schnur are held in his IRA. Includes options to purchase 24,000 shares of common stock which have an exercise price of $2.07 per share which expire on October 7, 2020. Includes options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.15 per share, which are exercisable until December 20, 2014. Also includes options to purchase 8,334 shares of the Company’s common stock at an exercise price of $0.98 per share, which are exercisable until December 24, 2016, but not options to purchase 41,666 shares of common stock at an exercise price of $0.98 per share, which have not vested to date. Includes beneficial ownership of 330,000 shares of common stock owned by Gulf Standard Energy Company LLC. Also includes options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.15 per share, which are exercisable until December 20, 2014.Also includes 12,500 warrants to purchase shares of the Company’s common stock owned by each of Wit Ventures, Ltd. and Krusen-Thompson Interests, Ltd. (25,000 in total), which entities are beneficially owned by Mr. Krusen, which warrants have an exercise price of $1.50 per share and expire on April 4, 2018.Also includes options to purchase 8,334 shares of the Company’s common stock at an exercise price of $0.98 per share, which are exercisable until December 24, 2016, but not options to purchase 41,666 shares of common stock at an exercise price of $0.98 per share, which have not vested to date. Includes options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.15 per share, which are exercisable until December 20, 2014.Also includes warrants to purchase 200,000 shares of the Company’s common stock owned by Continental Industries Field Services, LLC, which entity is beneficially owned by Mr. Daraie, which warrants have an exercise price of $1.50 per share and expire on April 4, 2018. Also includes options to purchase 8,334 shares of the Company’s common stock at an exercise price of $0.98 per share, which are exercisable until December 24, 2016, but not options to purchase 41,666 shares of common stock at an exercise price of $0.98 per share, which have not vested to date. Includes 4,222,813 shares of common stock owned by Meson Capital Constructive Partners L.P. ("Meson Constructive"); warrants to purchase 187,500 shares of the Company’s common stock at an exercise price of $2.00 per share, which expire on September 11, 2013, owned by Meson Constructive; and 1,195,840 shares of common stock owned by Meson Capital Partners LP ("Meson LP"). Securities owned directly by Meson Constructive, are owned indirectly by Meson Capital Partners LLC ("Meson LLC") by virtue of it being the general partner of Meson Constructive and by Ryan J. Morris by virtue of his position as managing member of Meson LLC.Securities owned directly by Meson LP, are owned indirectly by Meson LLC by virtue of it being the general partner of Meson LP and by Ryan J. Morris by virtue of his position as managing member of Meson LLC.Also includes options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.15 per share, which are exercisable until December 20, 2014. Also includes options to purchase 8,334 shares of the Company’s common stock at an exercise price of $0.98 per share, which are exercisable until December 24, 2016, but not options to purchase 41,666 shares of common stock at an exercise price of $0.98 per share, which have not vested to date. Represents options to purchase 33,336 shares of the Company’s common stock at an exercise price of $1.28 per share, which are exercisable until December 20, 2014, but does not include 16,664 unvested options (the 50,000 options vest at the rate of 1/12th of such options per month from August 2, 2013 to July 2, 2014).Does not include options to purchase 25,000 shares of the Company’s common stock at an exercise price of $0.98 per share, which vest at the rate of 1/6th of such options per month beginning July 24, 2013, and are exercisable until December 24, 2016. Not included in the table above are William A. Sawyer, who previously served as the President, Chief Financial Officer and director of the Company, but who resigned effective December 12, 2012 (who holds 6,089 shares, less than 1% of the Company’s outstanding shares, based solely on the number of shares the Company’s record shareholders list shows as owned by Mr. Sawyer); K. Andrew Lai, who resigned as Chief Financial Officer of the Company on November 1, 2012; or William J. Dale, who resigned as Chief Financial Officer of the Company on September 30, 2013, each of whom are named executive officers as defined in Item 402(a)(3) of Regulation S-K. Pursuant to the Company’s record shareholders list, neither Mr. Lai nor Mr. Dale hold any beneficial ownership in the Company.The Company has no way of verifying Mr. Sawyer’s, Mr. Lai’s or Mr. Dale’s ownership in the Company. - 7 - CORPORATE GOVERNANCE The Company promotes accountability for adherence to honest and ethical conduct; endeavors to provide full, fair, accurate, timely and understandable disclosure in reports and documents that the Company files with the SEC and in other public communications made by the Company; and strives to be compliant with applicable governmental laws, rules and regulations. Information regarding the members of and biographical information of our Board of Directors is provided below under “Proposal 1 - Election of Directors” (beginning on page 26). Board Leadership Structure The roles of Chairman and Chief Executive Officer of the Company are currently held separately. Mr.Daraie serves as Chairman and Mr.Schnur serves as Chief Executive Officer. The Board of Directors does not have a policy as to whether the Chairman should be an independent director, an affiliated director, or a member of management. Our Board believes that the Company’s current leadership structure is appropriate because it effectively allocates authority, responsibility, and oversight between management and the independent members of our Board (including Mr. Daraie as Chairman).It does this by giving primary responsibility for the operational leadership and strategic direction of the Company to our Chief Executive Officer, while enabling the independent directors to facilitate our Board’s independent oversight of management, promote communication between management and our Board, and support our Board’s consideration of key governance matters. The Board believes that its programs for overseeing risk, as described below, would be effective under a variety of leadership frameworks and therefore do not materially affect its choice of structure. Risk Oversight The Board exercises direct oversight of strategic risks to the Company. The Audit Committee reviews and assesses the Company’s processes to manage business and financial risk and financial reporting risk. It also reviews the Company’s policies for risk assessment and assesses steps management has taken to control significant risks. The Compensation Committee oversees risks relating to compensation programs and policies. In each case management periodically reports to our Board or relevant committee, which provides the relevant oversight on risk assessment and mitigation. Family Relationships There are no family relationships among our directors or executive officers. Involvement in Certain Legal Proceedings Our directors, executive officers and control persons have not been involved in any of the following events during the past ten years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. - 8 - Board of Directors Meetings During the fiscal year that ended on March 31, 2013, the Board held eight meetings and took various other actions via the unanimous written consent of the Board of Directors and the various committees described below.All directors attended at least 75% of the Board of Directors meetings and committee meetings relating to the committees on which each director served during fiscal year 2013. All of the then current directors, including Mr. Ken Daraie who was elected to the Board at the 2012 Annual Shareholder meeting, attended our fiscal year 2012 Annual Shareholder meeting held December 12, 2012.The Company encourages, but does not require all directors to be present at annual meetings of shareholders.For the fiscal year ending March 31, 2014, through the date of this Proxy Statement, the Board has held eight meetings and taken various other actions via the unanimous written consent of the Board of Directors and the various committees described below.All directors attended at least 75% of the Board of Directors meetings and committee meetings relating to the committees on which each director served. COMMITTEES OF THE BOARD The Board has a standing Audit Committee, Compensation Committee, and Nominating and Governance Committee.Each of the five (5) members of our Board of Directors, who are also each nominated for appointment at the Annual Meeting are “independent” as defined in Section 803(A) of the NYSE MKT LLC Company Guide Board Committee Membership Audit Committee Compensation Committee Nominating and Corporate Governance Committee Ken Daraie (1) C M M J. Fred Hofheinz M M W. Andrew Krusen, Jr. C Ryan J. Morris M C Fred S. Zeidman M M C - Chairman of Committee. M – Member. (1) Chairman of the Board of Directors. - 9 - Audit Committee The Board has selected the members of the Audit Committee based on the Board’s determination that the members are financially literate and qualified to monitor the performance of management and the independent auditors and to monitor our disclosures so that our disclosures fairly present our business, financial condition and results of operations. The Audit Committee’s function is to provide assistance to the Board in fulfilling the Board’s oversight functions relating to the integrity of the Company’s financial statements, the Company’s compliance with legal and regulatory requirements, the independent auditor’s qualifications and independence and the performance of the Company’s independent auditors, and perform such other activities consistent with its charter and our Bylaws as the Committee or the Board deems appropriate.The Audit Committee produces an annual report for inclusion in our proxy statement.The Audit Committee is directly responsible for the appointment, retention, compensation, oversight and evaluation of the work of the independent registered public accounting firm (including resolution of disagreements between our management and the independent registered public accounting firm regarding financial reporting) for the purpose of preparing or issuing an audit report or related work. The Audit Committee shall review and pre-approve all audit services, and non-audit services that exceed a de minimis standard, to be provided to us by our independent registered public accounting firm. The Audit Committee carries out all functions required by the NYSE MKT, the SEC and the federal securities laws. The Audit Committee has the sole authority, at its discretion and at our expense, to retain, compensate, evaluate and terminate our independent auditors and to review, as it deems appropriate, the scope of our annual audits, our accounting policies and reporting practices, our system of internal controls, our compliance with policies regarding business conduct and other matters. In addition, the Audit Committee has the authority, at its discretion and at our expense, to retain special legal, accounting or other advisors to advise the Audit Committee. The Board has determined that Mr. Daraie, Mr. Hofheinz and Mr. Zeidman are “independent,” and Mr. Daraie is an “audit committee financial expert” (as defined in the SEC rules) because he has the following attributes: (i) an understanding of generally accepted accounting principles in the United States of America (“GAAP”) and financial statements; (ii) the ability to assess the general application of such principles in connection with accounting for estimates, accruals and reserves; (iii) experience analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of issues that can reasonably be expected to be raised by our financial statements; (iv) an understanding of internal control over financial reporting; and (v) an understanding of audit committee functions. Mr. Daraie has acquired these attributes by means of having held various positions that provided relevant experience, as described in his biographical information under “Proposal 1 - Election of Directors” below (beginning on page 26). During fiscal year 2013, the Audit Committee held fourmeetings. For the fiscal year ending March 31, 2014, through the date of this Proxy Statement, the Audit Committee has held three meetings. The Audit Committee’s charter is available on our website at www.lucasenergy.com. Compensation Committee The Compensation Committee is responsible for the administration of our stock compensation plans, approval, review and evaluation of the compensation arrangements for our executive officers and directors and oversees and advises the Board on the adoption of policies that govern the Company's compensation and benefit programs. In addition, the Compensation Committee has the authority, at its discretion and at our expense, to retain advisors to advise the Compensation Committee. The Compensation Committee may delegate its authority to subcommittees of independent directors, as it deems appropriate. During fiscal year 2013, the Compensation Committee held one meeting. For the fiscal year ending March 31, 2014, through the date of this Proxy Statement, the Compensation Committee has held three meetings. The Compensation Committee’s charter is available on our website at www.lucasenergy.com. - 10 - Nominating and Governance Committee The Nominating and Governance Committee is responsible for (1) assisting the Board by identifying individuals qualified to become Board members; (2) recommending individuals to the Board for nomination as members of the Board and its committees; (3) leading the Board in its annual review of the Board’s performance; (4) monitoring the attendance, preparation and participation of individual directors and to conduct a performance evaluation of each director prior to the time he or she is considered for re-nomination to the Board; (5) reviewing and recommending to the Board responses to shareowner proposals; (6) monitoring and evaluating corporate governance issues and trends; (7) providing oversight of the corporate governance affairs of the Board and the Company, including consideration of the risk oversight responsibilities of the full Board and its committees; (8) assisting the Board in organizing itself to discharge its duties and responsibilities properly and effectively; and (9) assisting the Board in ensuring proper attention and effective response to stockholder concerns regarding corporate governance.We have not paid any third party a fee to assist in the process of identifying and evaluating candidates for director. In considering individual director nominees and Board committee appointments, our Nominating and Governance Committee seeks to achieve a balance of knowledge, experience and capability on the Board and Board committees and to identify individuals who can effectively assist the Company in achieving our short-term and long-term goals, protecting our stockholders’ interests and creating and enhancing value for our stockholders. In so doing, the Nominating and Governance Committee considers a person’s diversity attributes (e.g., professional experiences, skills, background, race and gender) as a whole and does not necessarily attribute any greater weight to one attribute. Moreover, diversity in professional experience, skills and background, and diversity in race and gender, are just a few of the attributes that the Nominating and Governance Committee takes into account. In evaluating prospective candidates, the Nominating and Governance Committee also considers whether the individual has personal and professional integrity, good business judgment and relevant experience and skills, and whether such individual is willing and able to commit the time necessary for Board and Board committee service. While there are no specific minimum requirements that the Nominating and Governance Committee believes must be met by a prospective director nominee, the Nominating and Governance Committee does believe that director nominees should possess personal and professional integrity, have good business judgment, have relevant experience and skills, and be willing and able to commit the necessary time for Board and Board committee service. Furthermore, the Nominating and Governance Committee evaluates each individual in the context of the Board as a whole, with the objective of recommending individuals that can best perpetuate the success of our business and represent stockholder interests through the exercise of sound business judgment using their diversity of experience in various areas. We believe our current directors possess diverse professional experiences, skills and backgrounds, in addition to (among other characteristics) high standards of personal and professional ethics, proven records of success in their respective fields and valuable knowledge of our business and our industry. The Nominating and Governance Committee uses a variety of methods for identifying and evaluating director nominees. The Nominating and Governance Committee also regularly assesses the appropriate size of the Board and whether any vacancies on the Board are expected due to retirement or other circumstances. In addition, the Nominating and Governance Committee considers, from time to time, various potential candidates for directorships. Candidates may come to the attention of the Nominating and Governance Committee through current Board members, professional search firms, stockholders or other persons. These candidates may be evaluated at regular or special meetings of the Nominating and Governance Committee and may be considered at any point during the year. The Committee evaluates director nominees at regular or special Committee meetings pursuant to the criteria described above and reviews qualified director nominees with the Board. The Committee selects nominees that best suit the Board’s current needs and recommends one or more of such individuals for election to the Board. The Committee will consider candidates recommended by stockholders, provided the names of such persons, accompanied by relevant biographical information, are properly submitted in writing to the Secretary of the Company in accordance with the manner described for stockholder proposals under “Stockholders Proposals” on page41 below. The Secretary will send properly submitted stockholder recommendations to the Committee. Individuals recommended by stockholders in accordance with these procedures will receive the same consideration received by individuals identified to the Committee through other means. The Committee also may, in its discretion, consider candidates otherwise recommended by stockholders without accompanying biographical information, if submitted in writing to the Secretary. In addition, the Company’s Bylaws permit stockholders to nominate directors at an annual meeting of stockholders or at a special meeting at which directors are to be elected in accordance with the notice of meeting pursuant to the requirements of the Company’s Bylaws and applicable NYSE MKT and SEC rules and regulations. The Nominating and Governance Committee’s charter is available on our website at www.lucasenergy.com. - 11 - Director Independence The Board of Directors annually determines the independence of each director and nominee for election as a director. The Board makes these determinations in accordance with the NYSE MKT’s listing standards for the independence of directors and the SEC’s rules. In assessing director independence, the Board considered, among other matters, the nature and extent of any business relationships, including transactions conducted, between the Company and each director and between the Company and any organization for which one of our directors is a director or executive officer or with which one of our directors is otherwise affiliated. The Board has affirmatively determined that all of the Members of the Board of Directors are independent under the definition of independence and in compliance with the listing standards of the NYSE MKT listing requirements. Code of Ethics The Company adopted a Code of Ethics (Code) that applies to all of its directors, officers, employees, consultants, contractors and agents of the Company.The Code of Ethics has been reviewed and approved by the Board of Directors. You can access our Code of Conduct on our website at www.lucasenergy.com, and any stockholder who so requests may obtain a free copy of our Code of Ethics by submitting a written request to our Corporate Secretary. Additionally, the Company’s Code of Ethics was filed as an exhibit to the Company’s Form 10-K dated March 31, 2009 filed with the SEC on June 29, 2009 as Exhibit 14.1. We intend to disclose any amendments to our Code of Ethics and any waivers with respect to our Code of Ethics granted to our principal executive officer, our principal financial officer, or any of our other employees performing similar functions on our website at www.lucasenergy.com within four business days after the amendment or waiver. In such case, the disclosure regarding the amendment or waiver will remain available on our website for at least 12 months after the initial disclosure. There have been no waivers granted with respect to our Code of Ethics to any such officers or employees. Whistleblower Protection Policy The Company adopted a Whistleblower Protection Policy (Policy) that applies to all of its directors, officers, employees, consultants, contractors and agents of the Company. The Whistleblower Policy has been reviewed and approved by the Board of Directors. - 12 - You can access our Whistleblower Policy on our website at www.lucasenergy.com, and any stockholder who so requests may obtain a free copy of our Whistleblower Policy by submitting a written request to our Corporate Secretary. The Whistleblower Policy has been reviewed and approved by the Board. The Company’s Whistleblower Policy was filed as an exhibit to the Company’s Form 10-K dated March 31, 2009 filed with the SEC on June 29, 2009 as Exhibit 14.2. - 13 - AUDIT COMMITTEE REPORT The Audit Committee represents and assists the Board of Directors in fulfilling its responsibilities for general oversight of the integrity of the Company’s financial statements, the Company’s compliance with legal and regulatory requirements, the independent registered public accounting firm's qualifications and independence, the performance of the Company’s internal audit function and independent registered public accounting firm, and risk assessment and risk management. The Audit Committee manages the Company’s relationship with its independent registered public accounting firm (which reports directly to the Audit Committee). The Audit Committee has the authority to obtain advice and assistance from outside legal, accounting or other advisors as the Audit Committee deems necessary to carry out its duties and receives appropriate funding, as determined by the Audit Committee, from Lucas for such advice and assistance. In connection with the fiscal year 2013 audited financial statements of Lucas, the Audit Committee of the Board of Directors of Lucas (1) reviewed and discussed the audited financial statements with Lucas’s management; (2) discussed with Lucas’s independent auditors the matters required to be discussed by the Statement on Auditing Standards No. 61, as amended (Codification of Statements on Auditing Standards, AU 380), as adopted by the Public Company Accounting Oversight Board (“PCAOB”) in Rule 3200T and Exchange Act Regulation S-X, Rule 2-07; (3) received the written disclosures and the letter from the independent auditors required by the applicable requirements of the PCAOB regarding the independent auditors’ communications with the Audit Committee concerning independence; (4) discussed with the independent auditors the independent auditors’ independence; and (5) considered whether the provision of non-audit services by Lucas’s principal auditors is compatible with maintaining auditor independence. Based upon these reviews and discussions, the Audit Committee recommended to the Board of Directors, and the Board of Directors approved, that the audited financial statements for fiscal year 2013 be included in Lucas’s Annual Report on Form 10-K for the fiscal year ended March 31, 2013 for filing with the Securities and Exchange Commission. The undersigned members of the Audit Committee have submitted this Report to the Board of Directors. Audit Committee /s/ Ken Daraie, Chairman /s/ J. Fred Hofheinz /s/ Fred S. Zeidman - 14 - EXECUTIVE OFFICERS The following table sets forth certain information with respect to our executive officer. Name Position Age Anthony C. Schnur President, Chief Executive Officer, Interim Chief Financial Officer, Interim Treasurer and Interim Secretary 48 ANTHONY C. SCHNUR–PRESIDENT, CHIEF EXECUTIVE OFFICER, INTERIM CHIEF FINANCIAL OFFICER, INTERIM TREASURER AND INTERIM SECRETARY Effective December 12, 2012, the Company appointed Mr. Schnur, as Chief Executive Officer after initially being appointed as the Chief Financial Officer of the Company on November 1, 2012.Effective April 4, 2013, the Company appointed William J. Dale as Chief Financial Officer and Mr. Schnur relinquished his duties as Chief Financial Officer at that time.Mr. Dale subsequently resigned as Chief Financial Officer effective September 30, 2013, and since that time Mr. Schnur has served as Interim Chief Financial Officer, Interim Treasurer and Interim Secretary. Mr. Schnur served as the Vice President and Chief Financial Officer of Chroma Oil & Gas, L.P. from March 2010 to October 2012.Chroma Oil & Gas, L.P. is a $200 million private equity backed oil and gas production company which is engaged in the acquisition, exploitation and production of conventional oil and gas located primarily in Texas and Louisiana.From September 2002 to February 2010, Mr. Schnur served as an independent executive consultant to various start-ups and other companies in the oil & gas industry, and provided various services including developing business plans, helping to raise debt and equity, asset management, cash flow forecasting and model and development planning to such entities.From April 2006 to December 2008, Mr. Schnur served as the Chief Executive Officer and Chief Financial Officer of NT Energy PLC, a London-based natural gas exploration company.From August 2005 to March 2006, Mr. Schnur served as Chief Financial Officer of Starlight Corporation, an oil and gas exploration company.From 1999 to 2002, Mr. Schnur served as the Director of Structured Transactions with Aquila Energy Capital Corporation, which was a $450 million mezzanine lending division of a $1.3 billion utility.Prior to 1999, Mr. Schnur held various positions within and outside of the oil and gas industry, including Sales Manager and Account Executive at Aquila Energy Marketing, a natural gas wholesaler, General Manager at Computer Atrium, an outsource networking firm, and Senior Financial Analyst at Sanford Corporation. Mr. Schnur obtained a Bachelor of Science in Business Administration in Finance from Gannon University in 1987 and a Masters of Business Administration in Marketing and Finance from Case Western Reserve University in 1992.Mr. Schnur is a member of the Independent Petroleum Association of America; the Houston Energy Finance Group; and the ADAM-Houston, Acquisitions and Divestitures Group. - 15 - EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth compensation information with respect to our Chief Executive Officer and our Chief Financial Officer, who are the only executive officers who made in excess of $100,000 during the years presented below, who were serving as executive officers at the end of our fiscal year, and individuals for whom disclosure would have been provided herein but for the fact they were not serving as an executive officer of the Company at the end of our fiscal year. Name and Principal Fiscal Stock Option All Other Position Year Salary Bonus Awards Awards Comp Total Anthony C. Schnur Chief Executive Officer and Interim Chief Financial Officer (1)(2) $ - $ William A. Sawyer (1)(3) $ $ - $ $ - $ $ Former President and Chief Executive Officer K. Andrew Lai (1)(4) $ $ - $ $ - $ - $ Former Chief Financial Officer - - * Does not include perquisites and other personal benefits, or property, unless the aggregate amount of such compensation is more than $10,000.No executive officer earned any non-equity incentive plan compensation or nonqualified deferred compensation during the periods reported above.The value of the Stock Awards and Option Awards in the table above was calculated based on the fair value of such securities calculated in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 718. (1) Effective November 1, 2012, the Company accepted the resignation of K. Andrew Lai, as the Chief Financial Officer, Treasurer and Secretary of the Company, and appointed Anthony C. Schnur as the Company’s Chief Financial Officer, Treasurer and Secretary. On December 14, 2012, and effective December 12, 2012, William A. Sawyer resigned as the Chief Executive Officer and President and as a director of the Company. Effective on the same date (December 12, 2012), the Board of Directors of the Company appointed Anthony C. Schnur, as the Chief Executive Officer to fill the vacancy left by Mr. Sawyer’s resignation as Chief Executive Officer and President.Effective April 4, 2013, the Company appointed William J. Dale as the Company’s Chief Financial Officer, Treasurer and Secretary.Effective September 30, 2013, Mr. Dale resigned as the Chief Financial Officer, Treasurer and Secretary of the Company and Mr. Schnur became the Interim Chief Financial Officer and Secretary of the Company.Mr. Dale does not appear in the table above because he did not serve as an executive officer of the Company during the time periods reported. (2) During the year ended March 31, 2013, Mr. Schnur was paid a cash salary of $120,833.Mr. Schnur was issued a net of 3,991 shares of common stock under the Company’s 2012 Long Term Incentive Plan (the “2012 Plan”) after forfeiting shares for the payment of taxes.The Company recorded $34,133 for shares issued to Mr. Schnur.Mr. Schnur also received a bonus of $30,000 in cash and 20,000 shares of the Company’s common stock for fiscal 2013 (14,710 net shares after forfeiting shares to pay his tax liability, which shares were physically issued in November 2013).During the year ended March 31, 2013, Mr. Schnur was granted options to purchase 150,000 shares of the Company’s common at an exercise price of $1.74 per share of which 50,000 options vested immediately and the remaining options vest at the rate of ½ of such options on November 1, 2013 and 2014; options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.61 per share, which vest on January 8, 2015; and options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.58 per share, which vest on November 1, 2015. - 16 - (3) During the year ended March 31, 2013, Mr. Sawyer (who resigned on December 14, 2012, effective December 12, 2012) was paid a cash salary of $125,958.Mr. Sawyer was issued a net of 37,161 shares of common stock under the Company’s 2012 Plan after forfeiting shares for the payment of taxes.The Company recorded $37,500 for shares issued to Mr. Sawyer.During the year ended March 31, 2012, Mr. Sawyer was paid a cash salary of $175,000.Mr. Sawyer was issued 16,782 shares of common stock under the Company’s 2010 Long Term Incentive Plan (the “2010 Plan”).The Company recorded $56,250 for shares issued under the plans and accrued $18,750 for shares payable to Mr. Sawyer.The Company accrued bonuses for Mr. Sawyer for services rendered in 2012 of $10,000 in cash and $40,000 in common shares.Shares payable and accrued bonus to Mr. Sawyer was paid in April 2012. Mr. Sawyer also received a grant for options to purchase 200,000 shares of common stock with a cumulative fair value of $603,980 in consideration for serving as a director for the year ended March 31, 2011.The options were to vest at the rate of 25% on each of the first four anniversary dates of the grant, have a term of five years and an exercise price of $4.05 per share (the options were cancelled in connection with Mr. Sawyer’s resignation described below under “Executive Employment Agreements” – “William A. Sawyer”).For the years ended March 31, 2013 and March 31, 2012, all Other Compensation consisted of the payment of $6,000 and $12,500, respectively, attributable to Mr. Sawyer for attendance at Board of Directors meetings and also included $500,000 of severance pay (as described in greater detail below under “Employment Agreements” – “William A. Sawyer”), for the year ended March 31, 2013. (4) During the year ended March 31, 2013, Mr. Lai was paid a cash salary of $103,558.Mr. Lai was issued a net of 32,804 shares of common stock under the 2012 Plan after forfeiting shares for the payment of taxes.The Company recorded $25,000 for shares issued to Mr. Lai.During the year ended March 31, 2012, Mr. Lai was paid a cash salary of $150,000.Mr. Lai was issued 12,299 shares of common stock under the 2010 Plan.The Company recorded $40,000 for shares issued under the plans to Mr. Lai.The Company accrued bonuses for Mr. Lai for services rendered in 2012 of $50,000 in cash and $45,000 in common shares.Accrued bonus to Mr. Lai was paid in April 2012. Executive Employment Agreements Anthony C. Schnur Effective November 1, 2012, the Company entered into an Employment Agreement with Mr. Schnur to serve as the Chief Financial Officer of the Company, which agreement was amended and restated effective December 12, 2012, in connection with his appointment as Chief Executive Officer. The agreement has a term of two years, expiring on October 31, 2014, provided that the agreement is automatically extended for additional one year terms, unless either party provides notice of their intent not to renew within the 30 day period prior to any automatic renewal date.The Company agreed to pay Mr. Schnur a base annual salary of $310,000 during the term of the agreement, of which $290,000 is payable in cash and $20,000 is payable in shares of the Company’s common stock.The stock consideration due under the agreement is payable in quarterly installments at the end of each quarter, based on the stock price on the last day of each quarter.Mr. Schnur is also eligible for an annual bonus of up to 30% of his base salary in cash or stock. In the event the Employment Agreement is terminated by the Company for a reason other than cause (as described in the Employment Agreement) or by Mr. Schnur for good reason (as described in the Employment Agreement), Mr. Schnur is due in the form of a lump sum payment, the product of the base salary and bonus he was paid under the agreement for the prior 12 month period, provided that if such termination occurs six months before or 24 months following the occurrence of a Change of Control (as described in the Employment Agreement), Mr. Schnur is due 200% of the amount described above upon such termination.If Mr. Schnur's employment is terminated as a result of death or Disability (as defined in the agreement), the Company will pay his base salary which would have been payable to Mr. Schnur through the date his employment is terminated and all amounts actually earned, accrued or owing as of the date of termination.If Mr. Schnur’s employment is terminated for Cause or Mr. Schnur voluntarily terminates his employment, the Company will pay his base salary and all amounts actually earned, accrued or owing as of the date of termination and he will be entitled for a period of three months after termination to exercise all Options granted to him under his employment agreement or otherwise to the extent vested and exercisable on the date of termination. Mr. Schnur's employment agreement contains no covenant-not-to-compete or similar restrictions after termination. Additionally, any and all unvested Options are forfeited upon the termination of the Employment Agreement. - 17 - During the year ended March 31, 2013, Mr. Schnur was granted options to purchase 150,000 shares of the Company’s common at an exercise price of $1.74 per share of which 50,000 options vested immediately and the remaining options vest at the rate of ½ of such options on November 1, 2013 and 2014; options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.61 per share, which vest on January 8, 2015; and options to purchase 50,000 shares of the Company’s common stock at an exercise price of $1.58 per share, which vest on November 1, 2015. William J. Dale Effective April 4, 2013, the Company entered into an Employment Agreement with Mr. Dale to serve as Chief Financial Officer, Treasurer and Secretary, and effective September 30, 2013, Mr. Dale resigned from those positions.The agreement had a term of two years, expiring on March 31, 2015, provided that the agreement was automatically extended for additional one year terms, unless either party provided notice of their intent not to renew within the 30 day period prior to any automatic renewal date.The Company agreed to pay Mr. Dale a base annual salary of $220,000 during the term of the agreement, of which $200,000 was payable in cash and $20,000 was payable in shares of the Company’s common stock.The stock consideration due under the agreement was payable on April 1st of each year of the term of the agreement, including $20,000 in stock which was paid to Mr. Dale immediately upon the parties’ entry into the agreement and was based on the closing sales price of the Company’s common stock on the applicable required issuance date.Mr. Dale was also eligible for an annual bonus of up to 30% of his base salary in cash or stock. In connection with the parties’ entry into the Employment Agreement, Mr. Dale was granted five year options to purchase 125,000 shares of the Company’s common stock at an exercise price of $1.33 per share of which 75,000 options were to vest on the first anniversary of the Employment Agreement and 50,000 options were to vest on the second anniversary, subject in all cases to the terms and conditions of the Company’s 2014 Stock Incentive Plan.As discussed below, all of these options have either been forfeited or expired unexercised to date. Effective February 11, 2013, Mr. Dale was granted options to purchase 75,000 shares of the Company’s common stock, in consideration for services rendered, which options have a five year term, and were to vest upon the earlier of (i) one year after the grant date; and (ii) upon the change of control of the Company, provided that instead the Board of Directors changed the terms of such options to vest immediately upon the appointment of Mr. Dale as the Chief Financial Officer of the Company on April 4, 2013. The exercise price of the options was $1.58 per share (the closing sales price of the Company’s common stock on the grant date). As discussed below, all of these options have either been forfeited or expired unexercised to date. In connection with Mr. Dale’s resignation, the Company agreed to pay Mr. Dale, as severance pay, $16,666.67 for five months ($83,333 in aggregate), beginning October 1, 2013 and ending March 1, 2014, payable in semi-monthly installments at such times and in such amounts as would be due Mr. Dale if he was still employed by Lucas under the Employment Agreement, with customary withholding of taxes if Mr. Dale was still employed by Lucas.Additionally, any options not vested to Mr. Dale as of the September 30, 2013 were cancelled, terminated and void.Any vested options held by Mr. Dale were exercisable by Mr. Dale until December 31, 2013, pursuant to their terms and consistent with the terms of the grant of such options, and have expired unexercised to date. William A. Sawyer Effective as of April 1, 2011, the Company entered into an employment agreement with Mr. Sawyer, who resigned as the Chief Executive Officer of the Company effective on December 12, 2012. The agreement had a term extending through April 1, 2014, unless extended or earlier terminated pursuant to the terms of such agreement, which was terminated in connection with his resignation effective December 12, 2012.Pursuant to the agreement, Mr. Sawyer's base salary was $250,000 per year, of which $175,000 was to be payable in cash and $75,000 in shares of the Company’s common stock on a pro-rata, quarterly basis.He also had the right to receive discretionary bonuses in an amount up to 50% of his base salary. - 18 - Effective December 12, 2012, William A. Sawyer resigned as the Chief Executive Officer and President and as a director of the Company. In connection with his resignation, the Company agreed to pay Mr. Sawyer, as severance pay, all base salary in cash that he would have been due under the terms of his employment agreement with the Company, at such times as such compensation would have been due to Mr. Sawyer had he still been employed by the Company (i.e., $250,000 per year, with $175,000 payable in semi-monthly installments and $75,000 payable in quarterly installments on each July 1st, October 1st, January 1st and April 1st), until March 25, 2014 (the end of the term of his employment agreement in effect on his resignation date); and monthly reimbursement in cash for the cost of Mr. Sawyer obtaining COBRA insurance coverage similar to the coverage of medical, dental, life and disability insurance he had while employed by the Company, also until March 25, 2014.Additionally, the Company agreed to transfer ownership to Mr. Sawyer of an SUV he was previously provided the use of by the Company. The Company also agreed to pay Mr. Sawyer additional consideration of $200,000, with $50,000 payable to Mr. Sawyer on or before each of January 12, 2013; February 12, 2013; March 12, 2013 and April 12, 2013 (which payments have been made to Mr. Sawyer), in connection with the termination by Mr. Sawyer of all options and contingent securities which Mr. Sawyer held in the Company or had rights to.Mr. Sawyer and the Company also agreed to mutually release each other from any and all further claims and liabilities (other than customary indemnification by the Company to Mr. Sawyer in connection with his services as an officer and director of the Company), other than the payment obligations described above. K. Andrew Lai Mr. Lai was appointed Chief Financial Officer, Treasurer and Secretary of the Company on February 18, 2011 and resigned from those positions effective November 1, 2012. The Company entered into an employment agreement with Mr. Lai effective on February 18, 2011. The agreement was to terminate on February 18, 2014, but was instead terminated earlier in connection with Mr. Lai’s resignation.Pursuant to the agreement, Mr. Lai's base salary was $190,000 per year, of which $150,000 was payable in cash and $40,000 in shares of the Company’s common stock on a pro-rata, quarterly basis.He also had the right to receive discretionary bonuses in an amount up to 50% of his base salary. Other resources utilized in the Company’s operations are typically contractors or sub-contractors of vendors and service providers that are not owned directly or indirectly by the Company or any officer, director or shareholder owning greater than five percent (5%) of our outstanding shares, nor are they members of the referenced individual’s immediate family.Such sub-contracting engagement and per job payments are commonplace in the Company's business.The Company expects to continue to utilize and pay such service providers and third party contractors as necessary to operate its day-to-day field operations. - 19 - Incentive Compensation Plans The Company shareholders approved the Lucas Energy, Inc. 2012 Stock Incentive Plan (“2012 Incentive Plan” or“2012 Plan” and together with the 2010 Plan, the “Incentive Plans” or “Plans”) at the annual shareholder meeting held on December 16, 2011.The 2012 Incentive Plan provides the Company with the ability to offer (i) incentive stock options (to eligible employees only); (ii) nonqualified stock options; (iii) restricted stock; (iv) stock awards; (v) shares in performance of services; or (vi) any combination of the foregoing, to employees, consultants and contractors as provided in the 2012 Incentive Plan.Shares issuable under the 2012 Incentive Plan were registered on a Form S-8 registration statement that was filed with the SEC on January 27, 2012.The NYSE MKT approved this listing application for the shares issuable under the 2012 Incentive Plan on December 28, 2011. The Company shareholders approved the Lucas Energy, Inc. 2010 Long Term Incentive Plan (“2010 Incentive Plan” or“2010 Plan”) at the annual shareholder meeting held on March 30, 2010.The 2010 Incentive Plan provides the Company with the ability to offer (1) incentive stock options, (2) non-qualified stock options, and (3) restricted shares (i.e., shares subject to such restrictions, if any, as determined by the Compensation Committee or the Board) to employees, consultants and contractors as performance incentives.Shares issuable under the 2010 Incentive Plan were registered on Form S-8 registration statement that was filed with the SEC on April 23, 2010.The NYSE MKT approved this listing application for the shares issuable under the 2010 Incentive Plan on May 6, 2010. Under the 2010 Incentive Plan, 900,000shares of the Company’s common stock are authorized for initial issuance or grant and under the 2012 Incentive Plan, 1,500,000 shares of the Company’s common stock are authorized for initial issuance or grant.As ofJanuary 3, 2014,there were approximately 194,518 shares available for issuance or grant under the 2010 Plan and approximately 265,688 shares available for issuance or grant under the 2012 Plan.The number of securities available under the 2010 and 2012 Plans is reduced one for one for each security delivered pursuant to an award under the Plans. Any issued or granted security that becomes available due to expiration, forfeiture, surrender, cancellation, termination or settlement in cash of an award under the Incentive Plans may be requested and used as part of a new award under the Plans. The Plans are administered by the Compensation Committee and/or the Board in its discretion (the “Committee”).The Committee interprets the Plans and has broad discretion to select the eligible persons to whom awards will be granted, as well as the type, size and terms and conditions of each award, including the exercise price of stock options, the number of shares subject to awards, the expiration date of awards, and the vesting schedule or other restrictions applicable to awards. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END The following table summarizes certain information regarding unexercised stock options outstanding as of March31, 2013 for each of the Named Officers. Name Number of securities underlying unexercised options (#) Exercisable Equity Incentive Plan Awards: Number of securities underlying unexercised options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities underlying unexercised unearned options (#) Option exercise price ($) Option expiration date Anthony C. Schnur CEO and Interim CFO - $ 10/31/17 - - $ 1/8/18 - - $ 10/31/17 - 20 - DIRECTOR COMPENSATION The following table sets forth compensation information with respect to our directors during our fiscal year ended March 31, 2013. Name (1) Fees Earned or Paid in Cash ($)* OptionAwards ($) (2) All Other Compensation Total ($) Ryan J. Morris $ $ $
